Exhibit 10.145

COMVERSE TECHNOLOGY, INC.

2005 STOCK INCENTIVE COMPENSATION PLAN

DEFERRED STOCK AWARD AGREEMENT

REFERENCE NUMBER: 09-024

SECTION 1. GRANT OF DEFERRED STOCK UNITS.

(a) Award. On the terms and conditions set forth in this Agreement, the Company
granted to Stephen M. Swad (the “Grantee”) a total of 210,000 Deferred Stock
Units (the “Granted Units”) on May 28, 2009. 140,000 Granted Units (the “Time
Units”) shall vest in accordance with Section 3(a)(i) and 70,000 Granted Units
(the “Performance Units”) shall vest in accordance with Section 3(a)(ii).

(b) Shareholder Rights. The Grantee (or any successor in interest) shall not
have any of the rights of a shareholder (including, without limitation, voting,
dividend and liquidation rights) with respect to the Granted Units until such
time as the Company delivers to the Grantee the shares of Common Stock in
settlement of the Granted Units, as described in Section 4(a).

(c) Plan and Defined Terms. This award is granted under and subject to the terms
of the 2005 Stock Incentive Compensation Plan (the “Plan”), which is
incorporated herein by reference. Capitalized terms used herein and not defined
in the Agreement shall have the meaning set forth in the Plan.

(d) Grantee Undertaking. The Grantee agrees to execute such further instruments
and to take such action as may reasonably be necessary to carry out the intent
of this Agreement.

SECTION 2. NO TRANSFER OR ASSIGNMENT OF AWARD.

This Award and the rights and privileges conferred hereby shall not be sold,
pledged or otherwise transferred (whether by operation of law or otherwise) and
shall not be subject to sale under execution, attachment, levy or similar
process; provided, however, that the Grantee shall be permitted to transfer this
award, in connection with his or her estate plan, to the Grantee’s spouse,
siblings, parents, children and grandchildren or a charitable organization that
is exempt under Section 501(c)(3) of the Code or to trusts for the benefit of
such persons or partnerships, corporations, limited liability companies or other
entities owned solely by such persons, including trusts for such persons or to
the Grantee’s former spouse in accordance with a domestic relations order.

SECTION 3. VESTING; TERMINATION OF SERVICE.

(a) Vesting.

(i) This award shall vest with respect to one-third of the Time Units on each of
the first, second and third anniversaries of May 26, 2009 or such earlier date
as may be determined pursuant to any other subsection of this Section 3 (each, a
“Time Units Vesting Date”).

(ii) This award shall vest with respect to one-third of the Performance Units on
each of the first, second and third anniversaries of May 26, 2009, subject to
the Company’s achievement of the 2009 Performance Metric; provided, that if
Company does not achieve the



--------------------------------------------------------------------------------

2009 Performance Metric, the Grantee shall immediately forfeit any and all
rights and interest in the Performance Units as of the date the Committee
determines the 2009 Performance Metric was not achieved; provided, further, that
notwithstanding the forgoing, the Performance Units shall be eligible to vest on
such earlier date as may be determined pursuant to any other subsection of this
Section 3. Each date upon which Performance Units are eligible to vest under
this Section 3(a)(ii) is a “Performance Units Vesting Date.”

(b) Termination of Continuous Service. Except as otherwise provided in this
Section 3, the unvested portion of the award shall be forfeited as of the date
(the “Termination Date”) that the Grantee actually ceases to provide services to
the Company or an Affiliate in any capacity of Employee, Director or Consultant
(irrespective of whether the Grantee continues to receive severance or any other
continuation payments or benefits after such date) for any reason (such
cessation of the provision of services by Grantee being referred to as “Service
Termination”). A Service Termination shall not occur and Continuous Service
shall not be considered interrupted in the case of (i) any approved leave of
absence, (ii) transfers among the Company, any Subsidiary or Affiliate, or any
successor, in any capacity of Employee, Director or Consultant, or (iii) any
change in status as long as the individual remains in the service of the Company
or a Subsidiary or Affiliate in any capacity of Employee, Director or
Consultant.

(c) Certain Termination. In the event of a Service Termination, (i) by the
Company without Cause or by the Grantee for Good Reason in connection with or
within one (l) year after a Change in Control, or (ii) by the Company as a
result of or following the Company providing a notice of non-renewal of the
Employment Agreement, in accordance with Section 2 of the Employment Agreement,
in connection with or within one (1) year after a Change in Control, any
unvested portion of the Time Units and Performance Units shall vest on the
Termination Date and the shares of Common Stock to be issued under the vested
Time Units and Performance Units in accordance with Section 4 herein shall be
delivered to the Grantee on the applicable Time Units Vesting Date and
Performance Units Vesting Date.

SECTION 4. SETTLEMENT OF GRANTED UNITS.

(a) Settlement Amount. Subject to Section 4(b) hereof, the Company shall deliver
to the Grantee on each Time Units Vesting Date and Performance Units Vesting
Date, a number of shares of Common Stock equal to the aggregate number of Time
Units and Performance Units that vest as of such date; provided, however, that
no shares of Common Stock will be issued in settlement of this award unless the
issuance of shares complies with all relevant provisions of law and the
requirements of any stock exchange upon which the shares of Common Stock may
then be listed. No fractional shares of Common Stock will be issued. The Company
will pay cash in respect of fractional shares of Common Stock. Notwithstanding
anything to the contrary contained in this Section 4(a), and subject to
Section 4(b), the number of shares of Common Stock deliverable to the Grantee
shall equal:

(i) if the Grantee has not incurred a Service Termination prior to the first
anniversary of the Grant Date, the number of shares of Common Stock that vest on
the first anniversary of the Grant Date and such shares shall be deliverable to
the Grantee on the first date within the “short-term deferral period” (as
defined in Treasury Reg. §1.409A-l(b)(4)) (the “Short-Term Deferral Period”) on
which there is an Effective Registration in place, but in no event later than
March 15, 2011;

 

2



--------------------------------------------------------------------------------

(ii) if the Grantee has not incurred a Service Termination prior to the second
anniversary of the Grant Date, the number of shares of Common Stock that vest on
the second anniversary of the Grant Date and such shares shall be deliverable to
the Grantee on the first date within the Short-Term Deferral Period on which
there is an Effective Registration in place, but in no event later than
March 15, 2012; and

(iii) if the Grantee has not incurred a Service Termination prior to the third
anniversary of the Grant Date, the number of shares of Common Stock that vest on
the third anniversary of the Grant Date and such shares shall be deliverable to
the Grantee on the first date within the Short-Term Deferral Period on which
there is an Effective Registration in place, but in no event later than
March 15, 2013;

provided, that if the Grantee incurs a Service Termination prior to the delivery
of any shares of Common Stock in accordance with this Section 4(a), the Company
shall deliver to the Grantee on the Termination Date the number of shares of
Common Stock equal to the number of shares of Common Stock that (A) are vested
but not yet delivered as of the Termination Date, if any, and (B) vest on the
Termination Date in accordance with Section 3 herein, if any.

(b) Withholding Requirements. The Grantee shall make arrangements satisfactory
to the Company to enable it to satisfy all such withholding requirements in
respect of any delivery to the Grantee of shares of Common Stock pursuant to
Section 4(a) hereof; provided, that if on the date of any such delivery to the
Grantee of shares of Common Stock pursuant to Section 4(a) hereof there is no
Effective Registration in place, the Company shall, unless the Grantee elects
otherwise and makes arrangements satisfactory to the Company, withhold from the
settlement amount a number of shares of Common Stock with an aggregate value
sufficient to enable the Company to satisfy its withholding requirements with
respect to the settlement of the Granted Units, with the shares of Common Stock
valued using the closing price of the Common Stock on the date of delivery of
such shares.

SECTION 5. ADJUSTMENT OF GRANTED UNITS.

If there shall be any change in the Common Stock of the Company, through merger,
consolidation, reorganization, recapitalization, stock dividend, stock split,
reverse stock split, split up, spinoff, combination of shares, exchange of
shares, dividend in kind or other like change in capital structure or
distribution (other than normal cash dividends), any extraordinary dividend,
distribution of cash or other assets to Shareholders of the Company, in order to
prevent dilution or enlargement of participants’ rights under the Plan, the
Committee shall adjust, in an equitable manner, the number and kind of shares
that will be paid to the Grantee upon settlement of the Granted Units.

SECTION 6. MISCELLANEOUS PROVISIONS.

(a) No Retention Rights, No Future Awards. Nothing in this award or in the Plan
shall confer upon the Grantee any right to any future Awards and to continue in
Continuous Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Company (or any Parent or
Subsidiary employing or retaining the Grantee) or of the Grantee, which rights
are hereby expressly reserved by each, to terminate his or her Continuous
Service at any time and for any reason, with or without cause.

 

3



--------------------------------------------------------------------------------

(b) Award Unfunded. The Granted Units represent an unfunded promise. The
Grantee’s rights with respect to the Granted Units are no greater than the
rights of a general unsecured creditor of the Company.

(c) Notice. Whenever under this Agreement it becomes necessary to give notice,
such notice shall be in writing, signed by the party or parties giving or making
the same, and shall be served on the person or persons for whom it is intended
or who should be advised or notified, by Federal Express (or other similar
overnight service) or by registered or certified mail, with postage and fees
prepaid. Notice shall be addressed to the Company at its principal executive
office and to the Grantee at the address that he or she most recently provided
in writing to the Company.

(d) Entire Agreement. This Agreement, the Plan and the Employment Agreement
constitute the entire contract between the parties hereto with regard to the
Granted Units. They supersede any other agreements, representations or
understandings (whether oral or written and whether express or implied) which
relate to the subject matter hereof.

(e) Waiver. No waiver of any breach or condition of this Agreement shall be
deemed to be a waiver of any other or subsequent breach or condition whether of
like or different nature.

(f) Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Grantee, the Grantee’s assigns and the legal representatives, heirs and
legatees of the Grantee’s estate, whether or not any such person shall have
become a party to this Agreement and have agreed in writing to be joined herein
and be bound by the terms hereof.

(g) Section 409A. The following shall only be applicable if the Grantee is
subject to taxation in the United States or the Grantee is otherwise subject to
Section 409A:

(i) If any Granted Units (any payment in lieu thereof), shares of Common Stock
in respect thereof or other benefit provided by the Company to the Grantee
pursuant to this Agreement and in connection with the Grantee’s Service
Termination is determined, in whole or in part, to constitute “nonqualified
deferred compensation” within the meaning of Section 409A and the Grantee is a
specified employee as defined in Section 409A(2)(B)(i) as of the date of such
Service Termination, no part of such Granted Units (any payment in lieu
thereof), shares of Common Stock in respect thereof or other benefit shall be
delivered or paid before the day that is six (6) months plus one (1) day after
the date of such Service Termination (the “New Payment Date”). The aggregate of
any Granted Units (any payment in lieu thereof), shares of Common Stock in
respect thereof or other benefit that otherwise would have been delivered or
paid to the Grantee during the period between the date of Service Termination
and the New Payment Date shall be delivered or paid to the Grantee in a lump sum
on such New Payment Date. Thereafter, any delivery or payments that remain
outstanding as of the date immediately following the New Payment Date shall be
delivered or paid without delay over the time period originally scheduled, in
accordance with the terms of this Agreement.

(ii) The parties acknowledge and agree that the interpretation of Section 409A
and its application to the terms of this Agreement is uncertain and may be
subject to change as additional guidance and interpretations become available.
Anything to the contrary herein notwithstanding, any Granted Units (any payment
in lieu thereof), shares of Common Stock in respect thereof or other benefit
provided by the Company to the Grantee that would be deemed to constitute
“nonqualified deferred compensation” within the meaning of Section 409A are

 

4



--------------------------------------------------------------------------------

intended to comply with Section 409A. If however, the Granted Units (any payment
in lieu thereof), shares of Common Stock in respect thereof or any other benefit
is deemed to not comply with Section 409A, the Company and the Grantee agree to
renegotiate in good faith any such benefit or payment (including, without
limitation, as to the timing of any settlement of Granted Units or any payment
in lieu thereof) so that either (i) Section 409A will not apply or
(ii) compliance with Section 409A will be achieved; provided, however, that any
resulting renegotiated terms shall provide to the Grantee the after-tax economic
equivalent of what otherwise has been provided to the Grantee pursuant to the
terms of this Agreement; provided, further that any deferral of payments or
other benefits shall be only for such time period as may be required to comply
with Section 409A.

(iii) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the delivery of shares
of Common Stock under vested Granted Units (or the payment of any amount in lieu
thereof) subject to Section 409A upon or following a termination of employment
unless such termination is also a “separation from service” within the meaning
of Section 409A, and for purposes of any such provision of this Agreement,
references to a “Service Termination” or termination or interruption of
“Continuous Service” or like terms shall mean separation from service.

(iv) If under this Agreement, an amount is paid or delivered in two or more
installments, for purposes of Section 409A, each installment shall be treated as
a separate payment.

(v) Anything to the contrary herein or in the Plan or the Employment Agreement
notwithstanding, neither the Company or any of its Subsidiaries or Affiliates or
any of their respective employees, directors, officers, agents or
representatives nor any member of the Committee shall have any liability to a
Grantee or otherwise with respect to the failure of the Plan, the Granted Units
or the Award Agreement to comply with Section 409A.

(h) Headings. Section and sub-section headings are for convenient reference only
and shall not control or affect the meaning or construction of any of its
provisions.

(i) Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York (regardless of the law that
might otherwise govern under applicable New York principles of conflict of
laws).

SECTION 7. DEFINITIONS.

(a) “Affiliate” shall mean (i) any entity other than the Subsidiaries in which
the Company has a substantial direct or indirect equity interest, as determined
by the Board, and (ii) any Subsidiary.

(b) “Agreement” shall mean this Deferred Stock Award Agreement.

(c) “Cause” shall have the meaning ascribed to it in the Employment Agreement.

(d) “Change in Control” shall have the meaning ascribed to it in the Employment
Agreement.

(e) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated thereunder.

 

5



--------------------------------------------------------------------------------

(f) “Effective Registration” shall mean the registration of the shares of Common
Stock granted to the Grantee hereunder pursuant to an effective registration
statement on Form S-8 or any successor form under the Securities Act of 1933, as
amended.

(g) “Employment Agreement” shall mean the employment agreement by and between
Comverse Technology, Inc. and the Grantee, dated as of May 21, 2009 as may be
amended from time to time.

(h) “Granted Units” shall have the meaning described in Section 1(a) of this
Agreement.

(i) “Grantee” shall have the meaning described in Section 1(a) of this
Agreement.

(j) “Plan” shall have the meaning described in Section 1(c) of this Agreement.

(k) “Section 409A” shall mean Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the date hereof.

(l) “Service Termination” shall have the meaning described in Section 3(b) of
this Agreement.

(m) “Termination Date” shall have the meaning described in Section 3(b) of this
Agreement.

(n) “Vesting Date” shall have the meaning described in Section 3(a) of this
Agreement.

(o) “2009 Performance Metric” shall mean the achievement of pro forma operating
income margin of at least -1.6% by Comverse, Technology, Inc., Comverse, Inc.
and the subsidiaries of Comverse, Inc. for fiscal year 2009, as determined by
the Committee no later than the first anniversary of May 28, 2009.

(Signature Page Follows)

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as set forth below and this
Agreement shall be dated as of the latest date set forth below.

 

GRANTEE:     COMVERSE TECHNOLOGY, INC.

/s/ Stephen M. Swad

    By:  

/s/ Lance Miyamoto

    Name:   Lance Miyamoto Dated: 06/06/09     Title:   Executive Vice
President, Global Head of Human Resources     Dated:   06/03/09

 

7